Dore, J.
(dissenting). I agree that “ co-operation ” is not a proper basis for fixing bail but the record shows that new facts justifying a substantial increase in the bail were presented to the second judge in the absence of the first judge who was not sitting. These facts had a serious bearing on the likelihood of defendant’s appearance and could properly be considered and warrant a substantial increase in the amount of bail. The increase was in the exercise of the learned court’s common-law discretion on the basis of new and additional facts. With that discretion on this record, I think we should not say the increase was arbitrary.
Accordingly I dissent and vote to affirm.
Peck, P. J., G-lennon, Cohn and Callahan, JJ., concur in Per Curiam opinion; Dore, J., dissents and votes to affirm, in opinion.
Order reversed, the writ sustained and bail fixed at $15,000. Settle order on notice.